Mr. President, like my colleagues who preceded me 
on this rostrum, 1 should like, on behalf of my 
Government and of myself, to convey to you our 
most warm congratulations on your election to the 
presidency of the present session of the General 
Assembly. Your dedication to the multilateral 
ap¬proach to international relations, to the 
authority and prestige of global and regional 
intergovernmental institutions and to the unique 
role of the United Nations constitutes the best 
guarantee that this session will take place in a 
most propitious atmosphere. May I convey to you 
my good wishes for the success of your endeavors 
and assure you of the full co-operation of my 
Government and myself.
232.	The efficiency of your actions may be 
much enhanced by the fact that they take place 
within an exceptional framework: that of the 
report sub¬mitted to us by the Secretary-General 
to guide us in our work. Mr. Secretary-General, 
the Belgian Govern¬ment has in the past conveyed 
to you the importance it attaches to the fact 
that you have been called upon to assume these 
high functions. It told you that Belgium was 
ready to assist you to the best of its ability in 
the difficult but vital task that you were 
assuming. Today, the Belgian Government is 
familiar with your report on the work of the 
Organization, which I would not hesitate to term 
a milestone for the Organization. It has come at 
the right moment. It reflects the uneasiness 
created by the growing tendency to seek solutions 
to crises outside the framework of the United 
Nations and the inability of the Organization to 
have its decisions implemented. We must thank you 
for having put on the agenda the central problem 
of the Organization, that is, its "capacity to 
keep the peace and to serve as a forum for 
negotiations.... its evident difficulties in 
doing so, difficulties related to conflicts 
between national aims and Charter goals and to 
the current tendency to resort to confrontation, 
violence and even war in pursuit of what are 
perceived as vital interests, claims or 
aspirations". I can tell you, Sir, that from the 
outset my country can sub¬scribe to every 
statement contained in your report.
233.	Belonging to the generation which spent 
its youth during the tragedy of the Second World 
War, I am among those who, 37 years ago, 
enthusiastically greeted the birth of the 
Organization. At the end of the nightmare during 
which humanity suffered every possible anguish to 
an extent previously unequalled, States—from the 
largest to the smallest, from the strongest to 
the weakest, from the wealthiest to the most 
deprived, belonging to different systems— pledged 
to work together to free mankind from all the 
horrors it had just experienced, to free it from 
war and genocide, to free it from torture and 
hunger, to free it from discrimination, to free 
it even from the fear of all those horrors.
234.	However, at a time when the shortcomings 
of the Organizations are being denounced, it 
seems important to me to recall its positive 
aspects. The work that it has accomplished is 
considerable. One could recall the part that the 
United Nations has played in decolonization. But 
I could also refer to its action on behalf of 
economic development of the so-called "new 
countries", the efforts it has made in the field 
of control, limitation and reduction of armaments 
as well as in nuclear non-proliferation and its 
initiatives to assure better understanding among 
nations or between groups of States from East to 
West and from North to South. Under its flag, the 
"blue helmets" have tried to come between hostile 
forces and to prevent the escalation of 
conflicts. Despite the dif¬ficulties they have 
encountered, their importance and the unique 
character of their role have not changed.
235.	None the less, the essential goal that 
the sig¬natory States set for themselves at San 
Francisco and to which those that joined later 
adhered has still not been attained. I ask myself 
why it is that, despite its important partial 
successes, the United Nations has not fulfilled 
the hope its founders placed in it. For my 
compatriots, for the Government 1 represent and 
for me personally, this Organization is and 
remains the most courageous and generous attempt, 
and the only adequate one that has been launched 
since the dis¬appearance of the League of 
Nations, to assure the world of a modicum of 
order, understanding and co¬operation, without 
which it would not be able to survive.
236.	Moreover, I share the hope expressed by 
the Secretary-General when he states that "we now 
have potentially better means to solve many of 
the major problems facing humanity than ever 
before". Nevertheless, we find that not enough 
use is being made of these means. The fundamental 
problem does not lie in the functioning of the 
institutions of the Organization, nor does it lie 
in the application of one or another Article of 
the Charter or in the work methods of its organs 
or the actions of the Secretary- General. No—the 
fundamental problem rests with us, the Member 
States. We have too often let ourselves be 
swamped by immediate problems and taken advantage 
of by interests which are often purely national 
in character.
237.	We have forgotten that the Organization 
was not created by us in order to perpetuate in a 
new institution the habits and practices which 
had led to the failure of the former one. We nave 
forgotten the fact that we did not create it in 
order to have it serve as a forum for our 
diplomatic games, for the defense of our own 
interests, or for the confrontation of our 
rivalries.
238.	What is worse, we have forgotten that we 
created the Organization for mankind, not for 
those of the East or the West, not for those of 
the North or the South, but regardless of 
frontiers, for all mankind.
239.	Mankind is today the victim of three 
types of scourges, which unfortunately are often 
combined. The first is war, or the threat of war, 
including civil war, which has become 
increasingly cruel and deadly through the 
ever-greater sophistication, multiplication and 
wider commercial distribution of armaments. Then 
there are poverty and hunger, which are, to be 
sure, characteristics of underdevelopment, but 
which—let us not delude ourselves—are not the 
exclusive domain of those countries which we call 
the poor countries. Finally, there is oppression 
and the violation of the most elementary human 
rights.
240.	The existence of these three types of 
scourges seems to me to call for the 
establishment of three orders of priority, which 
incidentally are interde¬pendent. The first order 
of priority seems to me to include essentially 
the following: first, the solution of so-called 
"local" conflicts, which are so numerous and on 
such a scale that they are turning our planet 
into a planet at war, together with an effort to 
end the civil strife which is tearing so many of 
our countries apart; secondly, an increased 
effort in the limitation, control and reduction 
of all kinds of arms and of the arms trade; 
thirdly, the prevention of international 
confrontations.
241.	The second order of priority is aimed at 
developing between our States the mutual aid and 
co-operation which alone can provide a stable 
basis for international understanding and peace. 
We must act vigorously to reopen the North-South 
dialogue in order to establish among ourselves 
efficient interna¬tional co-operation which will 
ensure for all the fruits of economic 
development. We must improve and adapt our 
programmes of action and of economic development 
in the light of the critical evolution of the 
world economic situation. We must also fight 
poverty, wherever it is rampant. We must concern 
our Iives not only with those who are the poorest 
in the poorest countries but also with those who, 
in each of our Spates, do not have access to the 
benefits of society, to schooling, to 
participation in the production process, health 
benefits and housing, who have been described as 
the "fourth world".
242.	The third order of priority has the 
following aims: first of all, scrupulous respect 
by each of our States for the Universal 
Declaration of Human Right; then, the acceptance 
and the implementation by the same States of all 
of the rights generally accepted as indispensable 
for the political, moral, cultural, social and 
economic fulfillment of human beings—I have in 
mind here, inter alia, the freedoms and rights of 
trade unions—and lastly, there must be resolute 
co-operation among all countries against 
terrorism, whose blind violence threatens all 
people.
243.	The definition and the implementation of 
these tasks have to take place in the context of 
a determined effort to ensure respect for the 
Charter and to allow the machinery of the 
Organization to function as it should. Only this 
type of effort will allow us to achieve that the 
Secretary-General has assigned to us as the most 
urgent aim: the return to the principle of 
collective action for peace and security which is 
enshrined in the Charter, so as to make the 
United Nations better equipped to carry out its 
essential task. I wish to state this forcefully, 
because I, too, believe that without an efficient 
collective security system, the small and the 
weak will have no secure means of defense or 
protection.
244.	In the light of these considerations 
should like to deal with a few aspects of the 
international situa-tion. In view of the 
remarkable statement made at the 8th meeting by 
our colleague, Mr. Elleman-Jensen, the Danish 
Minister for Foreign Affairs, on behalf of the 10 
member States of the European Community, I need 
deal only briefly with four questions. The first 
one, based on the specific proposals advanced by 
the Secretary-General, concerns the functioning 
of the Organization. The three others relate to 
the essential aim of combining our efforts to 
defend man and his dignity. I shall address 
myself to questions of disarma¬ment, the 
promotion of the North-South dialogue and the 
global negotiations, and the monitoring of 
respect for human rights.
245.	With respect first of all to the 
universal task of the United Nations and the 
active role it must play in the Held of peaceful 
settlement of disputes, it seems to me highly 
desirable that the simultaneous admission of the 
two Koreas to the United Nations be con¬sidered. 
That decision would be likely to promote a 
dialogue directed to a peaceful reunification of 
the Korean peninsula. There was, moreover, a 
proposal made to that effect in January 1982 by 
the President of the Republic of Korea, which 
could constitute an adequate and equitable basis 
for discussion.
246.	The question of the functioning of the 
Security Council deserves our full attention 
also. You, Mr. Secretary-General, in your sombre 
but accurate analysis of the present evolution of 
the international situation particularly 
emphasized the main obstacles to the activities 
of the Organization anxious to redress this 
situation, you informed us of the steps you 
intend to take and of the remedies you would like 
to see applied. I support those proposals. I 
should like to take this opportunity to 
congratulate you on the constructive role you 
wish to play, which is fully in accordance With 
the Charter. Indeed, Article 99 of the Charter 
provides that the Secretary-General "may bring to 
the attention of the Security Council any matter 
which in his opinion may threaten the maintenance 
of international peace and security".
247.	I also believe that reactivation of the 
preventive role entrusted to the Security Council 
by the Charter, together with the prerogatives of 
the Secretary- General, constitute the most 
appropriate measure to ensure that increase in 
tension in certain parts of die world does not 
lead to confrontation, violence, or even war. The 
initiative that the Security Council should take, 
by virtue of its preventive role under the 
Charter, presupposes, however that it would be 
informed in time about the development of the 
interna¬tional situation and that, in particular, 
its attention would be drawn to the real dangers 
that the existence of certain sources of tension 
in the world might lead to.
248.	The Independent Commission on Disarmament 
and Security Issues, under the chairmanship of 
Olaf Palme, has produced a report which is 
excellent. This report proposes that you, Mr. 
Secretary- General, be entrusted with the task of 
presenting periodically a concise report on the 
evolution of the international situation with the 
precise aim of indicating what action should be 
taken to ensure that dissension among nations 
does not lead to violent confrontations. I 
subscribe to this proposal which moreover, meets 
the purposes of the Organization without 
requiring any amendment of the Charter.
249.	I should like to stress in that respect 
the essential role which is vested in the 
regional organizations. They are in a better 
position to appraise and to judge the level of 
tension or possible discord which exists in their 
regions. If such be the case, they can help you 
in preparing your informational report and advise 
you on the nature of the actions that may be 
con¬sidered and of the measures that may be 
proposed to the Security Council.
250.	Thus it becomes clear that the right to 
take preventive action should be considered as a 
duty the better to serve the objectives of the 
Organization.
251.	The problems that confront human society 
today are numerous. Several are of such a scope 
that solutions can only be found on a global 
scale. Thus a heavy responsibility rests on the 
shoulders of all of the Members of the 
Organization, and particularly on the great 
Powers which have special authority in the 
Security Council. From their consensus and their 
sincere understanding with other nations there 
should emerge a better functioning of the 
Organization and a better guarantee of the 
establishment of an ultimate climate of lasting 
peace.
252.	This joint action, supported by the 
political will and commitment of all the Members 
of the United Nations, should allow a 
transformation of the present situation of 
uncertainty and crisis into a climate of mutual 
confidence, a necessary prelude to the 
estab¬lishment of an era of peace and universal 
justice.
253.	With the holding of the second special 
session of the Assembly devoted to disarmament, 
the year 1982 seems to mark a new phase in this 
particular area, which is at the centre of our 
endeavors and affects the universal conscience to 
an ever greater extent. If the essentials of the 
disarmament effort could have been preserved, 
particularly the achieve¬ments of the first 
special session, in 1978, whose Final Document 
remains the solid basis on which to build our 
future efforts, it would be vain to try to hide 
the fact that the results of the special session 
of 1982 fall far short of our expectations.
254.	We have tried to check and even reduce 
the increase in arms at a time when the sense of 
insecurity was increasing in the world. We have 
attributed that insecurity to the enormous 
over-capacity for mutual destruction, whereas in 
fact its roots lie in the increase in tension, of 
which the arms race is but a symptom. Our first 
priority, to ensure the security of States, is 
therefore the establishment of a more favorable 
political climate based on confidence, a sense of 
reality and good faith. Tension must be reduced 
before nations are disarmed. That is essentially 
a political undertaking, which is within the 
purview of the General Assembly at the 
thirty-seventh session; I urge it to succeed 
where the special session on disarmament has 
failed.
255.	Economic progress is also one of the main 
objectives of the United Nations. The picture of 
the international economic situation today does 
not give rise to an optimistic outlook; 
everywhere one hears only of stagnation, 
unemployment, interest rates, fluctuations in the 
exchange rates, and deficits in the balance of 
payments. Peace and international security are 
the primary goals of the United Nations, but we 
should never forget that millions of unemployed 
people throughout the world follow our debates 
and wonder what the Organization is doing for 
them.
256.	The economic crisis makes it incumbent 
upon the Organization and the specialized 
agencies to take all possible measures to 
mitigate the havoc caused by this depression, 
which is both cyclical and struc-tural, and to 
use every means at their disposal to alleviate 
the present situation as quickly as possible. One 
cannot sufficiently underline that absolute 
neces¬sity. My country is profoundly convinced 
that the United Nations, and more specifically 
the Economic and Social Council, could and should 
undertake this task by making recommendations to 
the General Assembly, to Member States and to the 
specialized agencies concerned, in accordance 
with the principles of the Charter.
257.	May I recall in this connection the 
support that Belgium is giving to the action 
undertaken by the Director-General for 
development and international Economic 
Co-operation, Mr. Ripert, to strengthen and 
deepen the general economic debates in the 
Economic and Social Council. Those debates, by 
improving the co-ordination of economic policies, 
could provide a new impetus to international 
eco¬nomic activity.
258.	Underdevelopment was already one of the 
scourges of our world; the financial crisis of 
today makes its elimination even more difficult. 
As far as the dialogue with the developing 
countries and the global negotiations are 
concerned, it should be noted that economic 
interdependence in the world has steadily 
increased. However, the slowing down of economic 
activity and the disruption of the international 
monetary system have seriously affected the 
volume of transfer of financial resources from 
the wealthy countries to the poor countries. That 
has resulted in a further deterioration of the 
economies of the least-developed nations, already 
strongly affected by the rise in oil prices.
259.	That interdependence should lead each 
group of countries to view the revival of the 
world economy as a vital objective based on 
mutual interest. That is why Belgium, together 
with its partners in the European Community, is 
wholly in favor of beginning the global 
negotiations. A new North-South dialogue can 
succeed only if it results in a satisfactory 
outcome for all groups. Without such a dialogue, 
that inter¬dependence in the future will be 
accompanied by growing insecurity and antagonism 
between nations.
260.	Belgium, for its part, would like to see 
new forms of co-operation substituted for those 
risks, allowing us to overcome the crisis and 
bring about a common responsibility for world 
interdependence.
261.	The establishment and the general 
recognition of rights designed to protect the 
fulfillment of the indi¬vidual and his 
integration within the community are undoubtedly 
a great victory for civilization over despotism. 
Therefore, beyond doubt, the initial 
responsibility for ensuring respect for these 
human rights is primarily the duty of each State 
within its own territory. Nevertheless, the 
international com¬munity should not only endorse 
those fundamental rights; it should also be able 
to guarantee their observance.
262.	It is not enough for States to endow 
themselves with the means to implement human 
rights. They need also the political will to 
employ these means and to allow a procedure of 
recourse in cases of omission or shortcomings, or 
what could be described as "errors" of 
interpretation of international norms, by the 
respon¬sible national authorities. The 
international community has already established 
different forms of monitoring with respect to 
human rights. However, we must admit that in most 
of the cases these safeguards produce only meager 
results, either because they are not binding, or 
because of the small number of those who have 
adhered to them. The causes of that deficiency 
are numerous, but I believe that they can be 
narrowed down essen¬tially to two.
263.	In the first place, if it is true that 
human dignity is universal and that each human 
being has the right to enjoy his fundamental 
rights without discrimination, it is also true 
that the positive expression of this human 
dignity may vary, depending on time and place. 
Our sense of reality requires us to take these 
dif-ferences into account and to achieve a more 
effective protection of certain rights, a better 
result based on concepts which are less vague. On 
the whole, would it not be preferable to have a 
well-defined number of rights accepted in the 
different regions of the world that are 
effectively and fully respected, rather than to 
have a long list of theoretical rights?
264.	In the same context, one may wish to give 
more extensive thought to the organic links which 
should be established between on the one hand the 
regional monitoring machinery over human 
rights—and I am happy to see that they are 
expanding not only in Europe but also in other 
parts of the world—and on the other hand the 
international monitoring devices, whose role 
could be reviewed in relation to their new link 
with regional mechanisms.
265.	Secondly, more effective protection of 
human rights should, it seems to me, take into 
account the diversity of the international 
machinery. In a Utopia an independent body of 
magistrates would be estab¬lished to ensure the 
harmonious implementation of human rights all 
over the world while taking local circumstances 
into account. This body of magistrates would hold 
itself aloof from the partisan interests that are 
so dear to States, with their present egoistic 
outlook.
266.	The way that co-operation between States 
has evolved within the Organization makes this 
vision still rather remote. I should like to 
suggest, however, that a number of practical 
measures could be taken progressively to bring us 
nearer to that goal. I think it would be 
desirable first of all for States to make an 
effort to designate, within existing organs or 
institu¬tions, internationally recognized 
personalities in the field of human rights and to 
give them a status that would, like that of the 
magistrates I mentioned earlier, ensure their 
total independence. Such personalities already 
exist in those bodies, but their independence is 
not always safeguarded. Furthermore, I think it 
would be useful if some of those personalities 
could participate in the work of more than one 
monitoring body, in order to establish among them 
a personal link of co-operation prior to the 
establishment of institutional Sinks. Lastly, 
could we not envisage the simultaneous 
participation of such personalities in the 
institutions of the regions from which they come 
and in international institutions, or is this 
Utopian?
267.	The Organization was created in the 
aftermath of a ghastly war that was the result of 
the dissemination of ideologies whose principal 
characteristics were contempt for and enslavement 
of humanity. Those ideologies plunged our 
universe into a nightmare which lasted for 15 
years. When it ended the world found itself rent 
apart, bloodless and lifeless, and mankind was 
for a long time traumatized by the horrors it had 
perpetrated and suffered. It is not surprising, 
there¬fore, that the primary concern of the 
founders of the United Nations at its birth were 
the protection, the dignity and the fulfillment 
of man, and that in drafting the Charter and 
establishing its institutions they made man the 
centre of their concerns. We must remain faithful 
to that original, basic concern, and we must give 
priority to the accomplishment of this task that 
has been bequeathed to us. Let us remember that 
all of us here are the servants of mankind and of 
its dignity, and that mankind must constitute for 
all of us in our joint action the measure of all 
things.
